******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   FREDERICK CORNELIUS v. LINDA ARNOLD,
    TAX ASSESSOR TOWN OF FARMINGTON
                (AC 38011)
                 Keller, Mullins and Norcott, Js.
      Argued February 11—officially released October 4, 2016

(Appeal from Superior Court, judicial district of New
Britain, Hon. Arnold W. Aronson, judge trial referee.)
  Frederick Cornelius, self-represented, the appel-
lant (plaintiff).
  Duncan J. Forsyth, with whom were Kelly C. McKeon
and, on the brief, Michael C. Collins, for the appellee
(defendant).
                           Opinion

   MULLINS, J. The self-represented plaintiff, Frederick
Cornelius, appeals from the summary judgment ren-
dered in favor of the defendant, Linda Arnold, the tax
assessor of the town of Farmington. On appeal, the
plaintiff claims that the trial court improperly con-
cluded that (1) his action for relief from wrongful
assessment was untimely because he commenced the
action beyond the one year time limitation set forth in
General Statutes § 12-119,1 and (2) he failed to establish
a genuine issue of material fact as to whether a continu-
ing course of conduct tolled that time limitation. We
disagree with both claims and, accordingly, affirm the
judgment of the trial court.
   The following facts and procedural history inform
our review. On January 29, 2013, the plaintiff com-
menced this action by service of a summons and two
count complaint on the defendant. In count one of the
amended complaint, the plaintiff alleged the following.
On October 1, 2011, he was the owner of a parcel of
real property located at 1509 Farmington Avenue in
Farmington (property).2 On that date, the defendant
valued the property at $238,714 and assessed the prop-
erty at a value of $167,100. The assessment, on which
the tax laid on the property was computed, ‘‘was mani-
festly excessive and could not have been arrived at
except by disregarding duties of the assessor estab-
lished under . . . General Statutes §§ 12-62 and/or
12-55.’’3
   The defendant pleaded the time limitation set forth
in § 12-119 as a special defense, alleging that the plaintiff
had not commenced the action within one year of the
October 1, 2011 assessment he challenged. The defen-
dant thereafter moved for summary judgment on the
basis of the special defense. The plaintiff objected,
arguing that his action was timely pursuant to § 12-119
as properly read or, in the alternative, that a continuing
course of conduct had tolled the limitations period.4
   By memorandum of decision, the trial court rendered
summary judgment as to count one. See footnote 2 of
this opinion. The court concluded that ‘‘[t]he plaintiff’s
failure to bring the appeal, as alleged in count one,
within the one year period starting with October 1, 2011,
supports the defendant’s motion for summary judg-
ment.’’5 The court further concluded that the plaintiff
failed to raise a genuine issue of fact as to whether the
defendant had engaged in an illegal course of conduct
that would have tolled the limitations period in § 12-
119. This appeal followed. Additional facts will follow
as necessary.
  On appeal, the plaintiff claims that the court improp-
erly rendered summary judgment for two principal rea-
sons. First, he claims that his commencement of the
action on January 29, 2013, was timely because the
October 1, 2011 date of the allegedly illegal assessment
of the property was not the ‘‘date as of which the prop-
erty was last evaluated for purposes of taxation,’’ on
which the one year limitations period in § 12-119 begins.
Second, he claims that whether a continuing course of
conduct tolled the limitations period was a genuine
issue of material fact that precluded summary
judgment.
   ‘‘Summary judgment may be granted where the
[claim] [is] barred by the statute of limitations.’’ (Inter-
nal quotation marks omitted.) Flannery v. Singer Asset
Finance Co., LLC, 312 Conn. 286, 310, 94 A.3d 553
(2014). ‘‘The question of whether a claim is barred by
the statute of limitations is a question of law over which
we exercise plenary review.’’ (Internal quotation marks
omitted.) Brusby v. Metropolitan District, 160 Conn.
App. 638, 661, 127 A.3d 257 (2015).
   ‘‘Practice Book [§ 17-49] provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
. . . In deciding a motion for summary judgment, the
trial court must view the evidence in the light most
favorable to the nonmoving party. . . . [T]he scope of
our review of the trial court’s decision to grant the
[defendant’s] motion for summary judgment is ple-
nary. . . .
  ‘‘[I]n the context of a motion for summary judgment
based on a statute of limitations special defense, a
defendant typically meets its initial burden of showing
the absence of a genuine issue of material fact by dem-
onstrating that the action had commenced outside of
the statutory limitation period. . . . When the plaintiff
asserts that the limitations period has been tolled by
an equitable exception to the statute of limitations, the
burden normally shifts to the plaintiff to establish a
disputed issue of material fact in avoidance of the stat-
ute.’’ (Citation omitted; internal quotation marks omit-
ted.) Flannery v. Singer Asset Finance Co., LLC, supra,
312 Conn. 309–10.
                             I
  The plaintiff first claims that summary judgment was
improper because he commenced his action within the
one year limitation period in § 12-119, as that statute
properly is read. He argues that the ‘‘date as of which
the property is last evaluated for purposes of taxation’’
within the meaning of § 12-119 is the date on which
the assessment is ‘‘finalized’’ because ‘‘the evaluation
process is ongoing.’’ Because the date of finalization
will vary according to the circumstances of a given
case, he argues, the statute is ambiguous and must be
read in his favor. He also contends that the limitations
period is directory rather than mandatory or subject to
a balancing of the equities, and that an action pursuant
to § 12-119 does not exclude the pursuit of other equita-
ble remedies not subject to the time limitation. We are
not persuaded.
    ‘‘The legislature, in creating the municipal taxation
scheme, placed precise statutes of limitations over most
substantive taxpayer claims.’’ National CSS, Inc. v.
Stamford, 195 Conn. 587, 594, 489 A.2d 1034 (1985)
(citing, among other statutes, § 12-119). ‘‘It is well set-
tled that, if the owner of the [property] at the [time] of
the [assessment] in question . . . want[s] to challenge
the [assessment], [he is] required to follow the appro-
priate statutory procedures, either by (1) timely appeal-
ing from the [assessment] to the city’s board of
assessment appeals pursuant to General Statutes §§ 12-
111 and 12-112, and from there by timely appealing to
the trial court pursuant to General Statutes § 12-117a,
or (2) timely bringing a direct action pursuant to . . .
§ 12-119. [A] taxpayer who has failed to utilize the avail-
able statutory remedies [may not] assert . . . that the
tax has not been properly assessed. . . . The rationale
for this rule is the need on the part of the government for
fiscal certainty. A municipality, like any governmental
entity, needs to know with reasonable certainty what
its tax base is for each fiscal year, so that it responsibly
can prepare a budget for that year. . . . Public policy
requires, therefore, that taxes that have not been chal-
lenged timely cannot be the subject of perpetual litiga-
tion, at any time, to suit the convenience of the taxpayer.
. . . A taxpayer who has not sought redress in an appro-
priate manner is foreclosed from continuing litigation
outside [those] statutes.’’ (Citations omitted; footnotes
omitted; internal quotation marks omitted.) Danbury
v. Dana Investment Corp., 249 Conn. 1, 12–15, 730 A.2d
1128 (1999).
                             A
   The plaintiff first argues that the reference in § 12-
119 to the ‘‘date as of which the property was last
evaluated for purposes of taxation’’ is ambiguous
because, under the circumstances of a given case, that
date may be either (1) January 31 following the October
1 assessment date, in the event that the assessor con-
ducts an interim assessment of the property; see Gen-
eral Statutes § 12-55 (b); (2) May 1 following the
assessment date, in the event that the assessment is
appealed to the board of assessment appeals; see Gen-
eral Statutes § 12-111; or (3) August 1 following the
assessment date, the date on which taxes become due,
because ‘‘[p]ayment finalizes the [assessment] process
. . . .’’ He argues that we must resolve this ambiguity
in his favor and conclude that he timely commenced
the present action. We disagree.
  ‘‘[I]f there is no ambiguity in the language of [a] stat-
ute, it does not become ambiguous merely because
the parties contend for different meanings.’’ (Internal
quotation marks omitted.) Hardt v. Watertown, 95
Conn. App. 52, 57, 895 A.2d 846 (2006), aff’d, 281 Conn.
600, 917 A.2d 26 (2007). ‘‘When construing a statute,
[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning, General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Internal quotation marks omitted.) Kas-
ica v. Columbia, 309 Conn. 85, 93, 70 A.3d 1 (2013).
   Section 12-119 provides in relevant part: ‘‘When it is
claimed that . . . a tax laid on property was computed
on an assessment which, under all the circumstances,
was manifestly excessive and could not have been
arrived at except by disregarding the provisions of the
statutes for determining the valuation of such property,
the owner thereof . . . may . . . make application for
relief to the [S]uperior [C]ourt for the judicial district
in which such town or city is situated. Such application
may be made within one year from the date as of which
the property was last evaluated for purposes of taxa-
tion . . . .’’
   In seeking to determine the meaning of the phrase
‘‘the date as of which the property was last evaluated
for purposes of taxation’’; General Statutes § 12-119; as
applied to the facts of this case, ‘‘we do not write on
a clean slate, but are bound by our previous judicial
interpretations of the language and the purpose of the
statute.’’ (Internal quotation marks omitted.) Stratford
v. Jacobelli, 317 Conn. 863, 871, 120 A.3d 500 (2015).
Our appellate courts uniformly have held that ‘‘the date
as of which the property was last evaluated for purposes
of taxation’’ refers to the assessment date.6 As our
Supreme Court has stated, ‘‘property [is] assessed for
purposes of taxation on October 1 of each year. The
claim that . . . property ha[s] been wrongfully or
excessively assessed [may be] appealed . . . by direct
action to the court within one year from the date when
the property was last evaluated for purposes of taxation
pursuant to § 12-119.’’ (Footnote omitted.) Norwich v.
Lebanon, 193 Conn. 342, 346–48, 477 A.2d 115 (1984);
see also Wilson v. Kelley, 224 Conn. 110, 122 n.10, 617
A.2d 433 (1992) (‘‘[o]ur decision today . . . requires
that a declaratory judgment action that is predicated
on the substantive rights of § 12-119 be brought within
one year of the date of assessment’’).
  Likewise, in Grace N’ Vessels of Christ Ministries,
Inc. v. Danbury, 53 Conn. App. 866, 870, 733 A.2d 283
(1999), this court stated that ‘‘[the plaintiff’s] applica-
tion to the trial court challenged, inter alia, the October
1, 1992, and October 1, 1993 assessments [of the prop-
erty]. Because [the plaintiff] filed the application7 on
August 3, 1995, more than one year from either of those
dates and, therefore, beyond the time limitation permit-
ted in § 12-119, the trial court correctly determined that
its claims . . . are time barred.’’ (Footnote added.)
  Accordingly, under the foregoing authorities, the
plaintiff had one year from the assessment date of Octo-
ber 1, 2011, to commence his action. He failed to do
so. Thus, the trial court properly concluded that the
plaintiff’s challenge to the 2011 assessment of his prop-
erty, which he commenced on January 29, 2013, fell
outside the one year limitation on bringing an action
pursuant to § 12-119.
   The plaintiff relies on the cases of Interlude, Inc. v.
Skurat, 253 Conn. 531, 754 A.2d 153 (2000), and Wiele
v. Board of Assessment Appeals, 119 Conn. App. 544,
988 A.2d 889 (2010), for the proposition that the applica-
tion of a one year time limit to a claim of an illegal
assessment is improper. These cases, however, are fac-
tually distinguishable from the present case.
   In Interlude, Inc., the court concluded that § 12-119
was entirely inapplicable to the plaintiff’s claim of an
illegal assessment because the plaintiff did not own the
subject property on the date of assessment. Interlude,
Inc. v. Skurat, supra, 253 Conn. 539. Because § 12-119
did not apply, the court left for another day the question
of what statute of limitations would apply under those
circumstances. Id., 540 n.12. Here, by contrast, there
is no dispute as to the plaintiff’s ownership of the prop-
erty on October 1, 2011, the date of the challenged
assessment. In Interlude, Inc., the court’s conclusion
that § 12-119 was entirely inapplicable defeats the plain-
tiff’s reliance on that case to argue that our Supreme
Court ‘‘has . . . expressed significant reservations
regarding the proper application of any statute of limita-
tions when a claim for an illegal assessment is brought
under § 12-119.’’ (Emphasis altered.) Indeed, the court
in Interlude, Inc., noted that ‘‘the entire range of munici-
pal taxing statutes . . . make[s] clear that the assess-
ment date is the foundation of municipal taxing power.
Thus, it is necessary to consider the date of assessment
as the appropriate date . . . for purposes of valuation
of taxable property . . . . General Statutes § 12-119.’’
(Citation omitted; emphasis added; internal quotation
marks omitted.) Interlude, Inc., v. Skurat, supra,
538–39.
  In Wiele, this court declined to apply the limitations
period in § 12-119 to bar a claim of an illegal assessment
because the plaintiff in that case, who had moved out
of state, lacked notice of the assessment until many
years after the assessment had been conducted. Wiele
v. Board of Assessment Appeals, supra, 119 Conn. App.
547, 554–55. Under such circumstances, this court
remanded the case to the trial court with direction to
determine whether the lack of notice would support an
argument that the limitations period should be equitably
tolled. Id., 555. Here, there is no claim that the plaintiff
lacked notice of the 2011 assessment he now chal-
lenges. Notwithstanding the plaintiff’s attempt to argue
that the limitations period should be tolled in this case;
see part II of this opinion; there was no reason here,
as there was in Wiele, for the court to decline to apply
the limitations period.
   Pursuant to our appellate courts’ uniform under-
standing of ‘‘the date as of which the property was last
evaluated’’ to refer to the assessment date, the time
limitation set forth in § 12-119, as applied to the facts
of the present case, required the plaintiff to commence
the present action within one year of the October 1,
2011 assessment that he alleged was illegal. This he did
not do.
   The plaintiff nevertheless argues that the legislature’s
choice of this broadly worded phrase requires us to
conclude that it intended to provide a more temporally
expansive understanding of the evaluation process that
may encompass January 31, May 1, or August 1 as the
date of evaluation. We disagree. As to the first of these
proposed dates, we acknowledge that § 12-55, which
mandates the publication of the taxable grand list on
or before January 31, allows the assessor to ‘‘increase
or decrease the valuation of any property’’ prior to
taking the required oath upon the grand list; General
Statutes § 12-55 (b); and, as a result, ‘‘an assessor has
the authority under § 12-55 to conduct an interim
assessment of property . . . .’’ Kasica v. Columbia,
supra, 309 Conn. 97. Nevertheless, we interpret the rele-
vant statutory language as applied to the facts of the
present case; id., 93 (‘‘we seek to determine, in a rea-
soned manner, the meaning of the statutory language
as applied to the facts of [the] case’’ [internal quotation
marks omitted]); and, here, there was absolutely no
evidence before the trial court that any such interim
assessment occurred. Indeed, the plaintiff expressly
alleges in the application for relief that it was the Octo-
ber 1, 2011 assessment that was illegal.
   As to the latter two dates, neither reasonably can be
interpreted as constituting the ‘‘date as of which the
property was last evaluated for purposes of taxation
. . . .’’ General Statutes § 12-119. The plaintiff argues
that ‘‘[i]f the valuation of a property can be changed
under § 12-111 until May 1 of the following year due to
a decision of the board of assessment appeals, then
clearly, the [property] is still being ‘evaluated’ in April.’’
We cannot reasonably interpret the statutory scheme,
however, to contemplate that the evaluation process is
still ongoing after an appeal has been taken to the board
of assessment appeals pursuant to § 12-111.8
   The plaintiff also argues that payment of taxes by
the due date of August 1 ‘‘finalizes the process’’ of
evaluation. In support of this argument, he relies on a
Supreme Court case discussing a prior version of § 12-
119, which could be ‘‘invoked up to the expiration of
one year, not from the making of the assessment but
from the time when the tax became due . . . .’’ Cohn
v. Hartford, 130 Conn. 699, 702–703, 37 A.2d 237 (1944).
As we have noted, however, the numerous appellate
decisions to have considered the present version of the
statute uniformly have interpreted its time limitation
to commence on the date of assessment. See Wilson v.
Kelley, supra, 224 Conn. 122 n.10; Norwich v. Lebanon,
supra, 193 Conn. 346–48; Grace N’ Vessels of Christ
Ministries, Inc. v. Danbury, supra, 53 Conn. App. 870;
see also Crystal Lake Clean Water Preservation Assn.
v. Ellington, 53 Conn. App. 142, 151, 728 A.2d 1145,
cert. denied, 250 Conn. 920, 738 A.2d 654 (1999); Farm-
ington v. Dowling, 26 Conn. App. 545, 552, 602 A.2d
1047 (1992), appeal dismissed, 224 Conn. 592, 619 A.2d
852 (1993) (certification improvidently granted). For
the foregoing reasons, the plaintiff’s alternative inter-
pretations of the relevant language are either factually
inapplicable or legally incorrect.
   Because the plain meaning of ‘‘the date as of which
the property was last evaluated for purposes of taxa-
tion’’ provided the plaintiff with one year from the Octo-
ber 1, 2011 assessment in which to commence the
present action pursuant to § 12-119, there is no ambigu-
ity to resolve in the plaintiff’s favor. ‘‘Where the lan-
guage of the statute is unambiguous, we are confined
to the intention expressed in the actual words used and
we will not search out any further intention of the
legislature not expressed in the statute. . . . In the
absence of ambiguity it is unnecessary to resort to prin-
ciples of statutory construction such as the resolution of
ambiguity in favor of the taxpayer.’’ (Citation omitted.)
Harris Data Communications, Inc. v. Heffernan, 183
Conn. 194, 198, 438 A.2d 1178 (1981); see Stratford v.
Jacobelli, supra, 317 Conn. 874–75 (declining to apply
canon of statutory construction resolving ambiguity in
favor of taxpayer where taxpayer failed to advance
other reasonable interpretation of statute in question).
                            B
   In the alternative, the plaintiff contends that the one
year limitation on bringing an action pursuant to § 12-
119 is ‘‘clearly directory,’’ subject to a balancing of the
equities that must be resolved in his favor, or that the
relief provided by § 12-119 is ‘‘cumulative and not exclu-
sive of equitable remedies’’ not subject to the statute’s
one year time limitation. We are not persuaded.
  First, the plaintiff argues that the time limitation in
§ 12-119 is directory, not mandatory, because it pro-
vides that an application for relief ‘‘may’’ be brought
within a year of the date as of which the property
was last evaluated for taxation purposes. We decline
to consider this argument because it is inadequately
briefed. The plaintiff notes that the statute employs
the word may, which ‘‘ ‘ordinarily does not connote a
command,’ ’’ as our Supreme Court noted in Lostritto
v. Community Action Agency of New Haven, Inc., 269
Conn. 10, 20, 848 A.2d 418 (2004); nevertheless, he fails
to examine the context in which the word may is
employed, proceeding instead to a conclusory assertion
that § 12-119 must, therefore, be permissive. ‘‘Although
we are solicitous of the rights of self-represented liti-
gants . . . this court is not required to review claims
that are inadequately briefed.’’ (Citation omitted; inter-
nal quotation marks omitted.) Midland Funding, LLC
v. Mitchell-James, 163 Conn. App. 648, 649 n.1, 137 A.3d
1 (2016). In any event, we note that the commencement
of an application for relief from an illegal assessment
beyond the one year limitations period in § 12-119, as
long as it is specially pleaded, as the defendant has
done here, provides a basis for a court to deny the relief
provided for in the statute. See L. G. DeFelice & Son,
Inc. v. Wethersfield, 167 Conn. 509, 510–11, 513, 356
A.2d 144 (1975).
   Second, the plaintiff argues that the one year limita-
tion is subject to a balancing of equities that tips in his
favor. We disagree. It is not a court’s role to balance
the equities to determine whether to apply a statute of
limitations in a given case, for, in determining whether
to impose a time limitation on a particular type of action,
our legislature already has balanced the relevant equi-
ties and determined the point in time at which they
weigh in favor of finality. ‘‘The purposes of statutes of
limitation[s] include finality, repose and avoidance of
stale claims and stale evidence. . . . These statutes
represent a legislative judgment about the balance of
equities in a situation involving a tardy assertion of
otherwise valid rights: [t]he theory is that even if one
has a just claim it is unjust not to put the adversary on
notice to defend within the period of limitation and that
the right to be free of stale claims in time comes to
prevail over the right to prosecute them.’’ (Internal quo-
tation marks omitted.) Iacurci v. Sax, 313 Conn. 786,
806–807, 99 A.3d 1145 (2014); see also Danbury v. Dana
Investment Corp., supra, 249 Conn. 15 (time limitations
on taxpayer challenges recognize municipal interest in
fiscal certainty).
  Third, the plaintiff argues that the remedy provided
by § 12-119 is ‘‘cumulative and not exclusive of equitable
remedies, and a party may elect to proceed under either
or both.’’ On the contrary, ‘‘as [§ 12-119] was clearly
intended to take the place of the remedy in equity based
on an overvaluation of the property and as all the relief
can be obtained under it which could be afforded by
equity, it precludes a resort to equity generally in such
a case as the one before us.’’ (Internal quotation marks
omitted.) Norwich v. Lebanon, 200 Conn. 697, 706, 513
A.2d 77 (1986); see also Crystal Lake Clean Water Pres-
ervation Assn. v. Ellington, supra, 53 Conn. App. 150
(‘‘a taxpayer may not [additionally seek a common law
remedy] in an attempt to circumvent the time restraints
of § 12-119 if it would undermine the purpose of the
statute’’).
                            II
   The plaintiff also claims that the court improperly
concluded that he failed to raise a genuine issue of
fact as to whether the defendant’s continuing course
of conduct tolled the one year limitations period in
§ 12-119. He argues that he created a genuine issue of
material fact by submitting evidence that, although the
parties ‘‘engaged in a continuing course of conduct to
establish a proper valuation for the property,’’ the defen-
dant did not provide a response to his request to revise
the 2011 assessment that ‘‘at any time may have reme-
died the conflict and removed the need for a lawsuit
. . . .’’ We disagree.
   As previously noted, a plaintiff may avoid summary
judgment on statute of limitations grounds by creating
an issue of fact as to whether an equitable exception
to the statute applies. Flannery v. Singer Asset Finance
Co., LLC, supra, 312 Conn. 310 (‘‘burden normally shifts
to the plaintiff to establish a disputed issue of material
fact’’ regarding equitable exception to statute of limita-
tions); Wiele v. Board of Assessment Appeals, supra, 119
Conn. App. 551 (‘‘the limitation in § 12-119 is procedural
and personal rather than jurisdictional and, therefore,
susceptible to equitable doctrines’’). ‘‘In certain circum-
stances . . . we have recognized the applicability of
the continuing course of conduct doctrine to toll a stat-
ute of limitations. . . . [W]hen the wrong sued upon
consists of a continuing course of conduct, the statute
does not begin to run until that course of conduct is
completed.’’9 (Citation omitted; internal quotation
marks omitted.) Flannery v. Singer Asset Finance Co.,
LLC, supra, 312 Conn. 311.
   ‘‘[I]n order [t]o support a finding of a continuing
course of conduct that may toll the statute of limitations
there must be evidence of the breach of a duty that
remained in existence after commission of the original
wrong related thereto. That duty must not have termi-
nated prior to commencement of the period allowed
for bringing an action for such a wrong.’’ (Internal quo-
tation marks omitted.) Brusby v. Metropolitan District,
supra, 160 Conn. App. 662. ‘‘The continuing course of
conduct doctrine has no application after the plaintiff
has discovered the harm . . . .’’ Id.
  In the present case, the plaintiff did not and, indeed,
could not establish a genuine issue of material fact as
to the applicability of this doctrine because the very
course of conduct on which he sought to rely demon-
strates that he already had discovered the harm upon
which he sued—namely, the allegedly illegal 2011
assessment of the property. Before the trial court, the
plaintiff argued that ‘‘[o]n October 26, 2011, [he] initi-
ated an informal effort to have the assessment
reduced,’’ which ‘‘continued periodically [until] Decem-
ber 5, 2012 . . . when the effort became more formal-
ized. The plaintiff’s request to revise the assessment to
reflect the nonexistence of the structure created a duty
on the part of the defendant to . . . at least respond to
the plaintiff’s legitimate concern. The defendant never
responded to the plaintiff’s request.’’ (Emphasis omit-
ted.) Consequently, he argued, ‘‘[t]he equitable doctrine
of continuing course of conduct tolled the inception of
any applicable statute of limitations until at least Janu-
ary 13, 2013 . . . which was the last occurring conduct
outside of this action.’’ The evidence by which the plain-
tiff attempted to demonstrate a continuing course of
conduct indicated that in October, 2011, he had sought
to reduce the assessment by notifying the defendant of
the removal of a house from the property several
months prior, and that the parties had met on January
10, 2013, to discuss the assessment of the property.10
   The evidence presented to the trial court in opposi-
tion to the defendant’s motion for summary judgment
demonstrates, in sum, that after initially challenging the
2011 assessment on October 26 of that year, the plaintiff
waited more than one year before attempting again
to challenge the assessment, in December, 2012. See
footnote 10 of this opinion. This evidence, which
unequivocally indicates the plaintiff’s awareness of and
disagreement with the 2011 assessment, utterly fails to
implicate the continuing course of conduct doctrine.
   Here, the plaintiff clearly had discovered the harm
upon which he sued; he simply waited too long to do
so. As we previously have noted in this opinion, there
were two avenues by which the plaintiff could have
challenged the validity of the 2011 assessment of the
property: he could have filed a timely appeal to the
board of assessment appeals, and, from there, a timely
appeal to the Superior Court; see General Statutes §§ 12-
111 and 12-117a; or he could have filed a timely appeal
pursuant to § 12-119 directly to the Superior Court. See
Danbury v. Dana Investment Corp., supra, 249 Conn.
12–15. He elected to engage in periodic ‘‘informal’’
efforts to have the assessment reduced instead of com-
mencing the present action under § 12-119. He offers
no authority for the assertion that these efforts created
a duty on the part of the defendant to engage in negotia-
tions regarding the assessment, and, indeed, the defen-
dant was under no such duty. The plaintiff’s attempts
to negotiate a lower assessment were not a substitute
for timely resorting to the existing procedure for chal-
lenging the assessment’s legality. ‘‘[A] taxpayer who has
failed to utilize the available statutory remedies [may
not] assert . . . that the tax has not been properly
assessed.’’ (Internal quotation marks omitted.) Dan-
bury v. Dana Investment Corp., supra, 14–15.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 12-119 provides in relevant part: ‘‘When it is claimed
. . . that a tax laid on property was computed on an assessment which,
under all the circumstances, was manifestly excessive and could not have
been arrived at except by disregarding the provisions of the statutes for
determining the valuation of such property, the owner thereof . . . prior
to the payment of such tax, may, in addition to the other remedies provided
by law, make application for relief to the [S]uperior [C]ourt for the judicial
district in which such town or city is situated. Such application may be
made within one year from the date as of which the property was last
evaluated for purposes of taxation and shall be served and returned in the
same manner as is required in the case of a summons in a civil action, and
the pendency of such application shall not suspend action upon the tax
against the applicant. In all such actions, the Superior Court shall have
power to grant such relief upon such terms and in such manner and form
as to justice and equity appertains, and costs may be taxed at the discretion
of the court. If such assessment is reduced by said court, the applicant
shall be reimbursed by the town or city for any overpayment of taxes in
accordance with the judgment of said court.’’
   Thus, ‘‘[i]n a tax appeal taken pursuant to § 12-119, the plaintiff must
prove that the assessment was (a) manifestly excessive and (b) . . . could
not have been arrived at except by disregarding the provisions of the statutes
for determining the valuation of the property. . . . [The plaintiff] must [set
forth] allegations beyond the mere claim that the assessor overvalued the
property. . . . The focus of § 12-119 is whether the assessment is illegal.’’
(Citations omitted; emphasis in original; footnote omitted; internal quotation
marks omitted.) Redding Life Care, LLC v. Redding, 308 Conn. 87, 105, 61
A.3d 461 (2013).
   2
     In count two, the plaintiff appealed, pursuant to General Statutes § 12-
117a, from the action of the Farmington Board of Assessment Appeals
reducing the October 1, 2012 assessment of the property to $70,630. Because
count two remained pending in the trial court, the plaintiff’s initial appeal
to this court was dismissed for lack of a final judgment. Before filing the
present appeal, the plaintiff withdrew count two, rendering the trial court’s
judgment final. See Annecharico v. Patterson, 38 Conn. App. 338, 339–40, 660
A.2d 880 (1995). Accordingly, only count one is at issue in the present appeal.
   3
     General Statutes § 12-62 (b) provides in relevant part: ‘‘(1) Commencing
October 1, 2006, each town shall implement a revaluation not later than the
first day of October that follows, by five years, the October first assessment
date on which the town’s previous revaluation became effective . . . . The
town shall use assessments derived from each such revaluation for the
purpose of levying property taxes for the assessment year in which such
revaluation is effective and for each assessment year that follows until the
ensuing revaluation becomes effective.
   ‘‘(2) When conducting a revaluation, an assessor shall use generally
accepted mass appraisal methods . . . . Prior to the completion of each
revaluation, the assessor shall conduct a field review. Except in a town that
has a single assessor, the members of the board of assessors shall approve,
by majority vote, all valuations established for a revaluation. . . .’’
   General Statutes § 12-55 provides in relevant part: ‘‘(a) On or before the
thirty-first day of January of each year, except as otherwise specifically
provided by law, the assessors or board of assessors shall publish the grand
list for their respective towns. Each such grand list shall contain the assessed
values of all property in the town . . . for the assessment year commencing
on the October first immediately preceding. The assessor or board of asses-
sors shall lodge the grand list for public inspection, in the office of the
assessor on or before said thirty-first day of January, or on or before the
day otherwise specifically provided by law for the completion of such grand
list. . . .
   ‘‘(b) . . . The assessor or board of assessors may increase or decrease
the valuation of any property as reflected in the last-preceding grand list,
or the valuation as stated in any personal property declaration or report
received pursuant to this chapter. . . .’’
   4
     The plaintiff appended three exhibits to his objection: (1) a residential
property card for the property bearing a handwritten note that ‘‘10/26/11
owner came in [and] said house was torn down a few months ago. No
permits were taken out as of 1/31/12. Building Dept. will not write a letter’’;
(2) a December 5, 2012 letter from the plaintiff to the defendant requesting
‘‘all information regarding the 2007 property revaluation’’; and (3) a January
16, 2013 letter from the plaintiff to the defendant purporting to memorialize
a January 10, 2013 meeting between the parties.
   5
     The court incorrectly identified February 4, 2013, the date on which the
plaintiff filed the complaint in the Superior Court, as the date of the action’s
commencement. An application for relief from wrongful assessment is not
commenced until it is ‘‘served and returned in the same manner as is required
in the case of a summons in a civil action . . . .’’ General Statutes § 12-
119; see General Statutes § 52-45a (civil action commenced by legal process);
cf. Chestnut Point Realty, LLC v. East Windsor, 158 Conn. App. 565, 573–74,
119 A.3d 1229 (construing identical language in General Statutes § 12-117a,
which provides that tax appeal ‘‘shall be . . . served and returned in the
same manner as is required in case of a summons in a civil action,’’ to
require service of process for commencement of tax appeal), cert. granted,
319 Conn. 928, 125 A.3d 203 (2015). Because we conclude that the limitations
period in § 12-119 expired before January 29, 2013, the date on which process
was served, any error was not material to the court’s determination that
the plaintiff’s action was untimely.
   6
     General Statutes § 12-62a provides in relevant part: ‘‘(a) Each municipal-
ity . . . shall establish a uniform assessment date of October first.
   ‘‘(b) Each such municipality shall assess all property for purposes of the
local property tax at a uniform rate of seventy per cent of present true and
actual value, as determined under section 12-63. . . .’’
   7
     See footnote 5 of this opinion.
   8
     Indeed, to appeal to the board of assessment appeals pursuant to § 12-
111, a person already must be aggrieved by an act of the assessor, including,
for example, the valuation of his property for taxation purposes. Section
12-111 (a) provides in relevant part: ‘‘Any person . . . claiming to be
aggrieved by the doings of the assessors of such town may appeal therefrom
to the board of assessment appeals. . . . Such board may equalize and
adjust the grand list of such town and may increase or decrease the assess-
ment of any taxable property or interest therein . . . .’’
   9
     Our appellate courts previously have not considered whether the continu-
ing course of conduct doctrine may toll the limitations period in § 12-119.
The plaintiff relies on Wiele to argue that the doctrine may provide an
exception to the limitations period in § 12-119. In Wiele, this court suggested,
but did not decide, that the doctrine of equitable tolling applies to toll the
limitations period in § 12-119 where the property owner did not have notice
of the challenged assessment. See Wiele v. Board of Assessment Appeals,
supra, 119 Conn. App. 553, 555. In the present case, because we conclude
that the plaintiff failed to raise a genuine issue of material fact, we need
not address the continuing course of conduct doctrine’s applicability to the
limitations period in § 12-119.
   10
      The January 16, 2013 letter from the plaintiff to the defendant purporting
to memorialize the meeting reads in relevant part that ‘‘the following are
the salient points as I understood them:
   ‘‘1. Although you profess a personal willingness to address the issues of
the assessment for this property, you indicated that you are unable to address
them because no relief is available because the issues are not a result of
any ‘mistake’ but rather are the result of ‘judgment.’ . . .
   ‘‘4. You indicated that the information you provided to me in your e-mail
on December 6, 2012, in response to my request for information of December
5, 2012, contains all the information and correspondence available and ‘there
is nothing else than what has already been provided.’
   ‘‘If this is not an accurate representation of our conversation, or if there
is any relevant information that I have not included, please advise any
necessary corrections or additions at your earliest opportunity.
   ‘‘Sincerely,
   ‘‘[The plaintiff].’’